DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Response to Amendment
The Amendment filed 11/10/2021 has been entered. Claims 1-10 and 13-14 were cancelled. Claims 22-23 were added new. Claims 11-12 and 15-23 remain pending in the application.    


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo J. Spagnolo on 12/17/2021.



In the claims:
11. (Currently amended) A rotary turbine blade of a turbomachine such as a turboprop or a turbojet, this blade comprising a root supporting an airfoil extending along the length direction and terminating at a tip, this airfoil comprising a leading edge and a trailing edge located downstream from the leading edge following the direction of fluid circulation surrounding the airfoil in service, this airfoil comprising an intrados wall and an extrados wall at a lateral spacing from each other and each connecting the leading edge to the trailing edge, this airfoil comprising: 
- an upstream cooling manifold for the leading edge; 
- an upstream feed conduit to collect air at the root and to provide a calibrated supply to the upstream manifold; 
- a single extrados cavity along the extrados wall and supplied with air from the blade root, to form a heat shield covering a portion of the upstream feed conduit along the extrados wall; 
- a serpentine-shaped circuit comprising a median portion along the part downstream from the upstream feed conduit and extending laterally as far as the extrados wall, this median portion being supplied by the upstream feed conduit at the tip of the airfoil; and 
- a single intrados cavity that extends along the intrados wall to form another heat shield covering the upstream feed conduit and the median portion of the serpentine-shaped circuit,
- wherein the median portion is separated from the intrados cavity by an intermediate wall extending parallel to the intrados wall, and wherein the median portion extends from the extrados wall to the intermediate wall, and wherein the intrados cavity extends over an entire length of both the upstream feed conduit and the median portion along the intrados wall, and wherein the intrados cavity covers only the upstream feed conduit and the median portion.


22-23. (Cancelled)

Allowable Subject Matter
Claims 11-12 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 11 contains allowable subject matter wherein the intrados cavity extends over an entire length of both the upstream feed conduit and the median portion along the intrados wall, and wherein the intrados cavity covers only the upstream feed conduit and the median portion.
In the closest prior art, 	Durgin (U.S. Patent No. 6,220,817) discloses rotary turbine blade of a turbomachine such as a turboprop or a turbojet, this blade comprising a root (14; figure 1) supporting an airfoil (12) extending along the length direction and terminating at a tip (28), this airfoil (12) comprising a leading edge (20) and a trailing edge (22) located downstream from the leading edge (20) following the direction of fluid circulation surrounding the airfoil in service, this airfoil (12) comprising an intrados wall (16; figure 2) and an extrados wall (18) at a lateral spacing from each other and each connecting the leading edge (20) to the trailing edge (22), this airfoil (12) comprising: - an upstream cooling manifold (70) for the leading edge (20); - an upstream feed conduit (36) to collect air at the root (14) and to provide a calibrated supply to the upstream manifold (70); - a serpentine-shaped circuit comprising a median portion (37a) along the part downstream from the upstream conduit (as shown, turning channel 37a is downstream of cooling circuit 36 (upstream conduit); figure 1) and extending laterally as (as shown; figure 2), this median portion (37a) being supplied by the upstream conduit (36) at the tip (28) of the airfoil (10).
In another prior art, Krause (U.S. Patent No. 5,931,638) teaches a single extrados cavity along the extrados wall and supplied with air from the blade root, to form a heat shield facing the upstream conduit; a single intrados cavity that extends along the intrados wall to form another heat shield covering the upstream conduit and the median portion of the serpentine-shaped circuit, wherein the median portion is separated from the intrados cavity by an intermediate wall extending parallel to the intrados wall, and wherein the median portion extends from the extrados wall to the intermediate wall (see annotated figure 1 below).

    PNG
    media_image1.png
    601
    787
    media_image1.png
    Greyscale

(column 5, line 64 – column 6, line 18). 
However, Krause does not teach wherein the intrados cavity extends over an entire length of both the upstream feed conduit and the median portion along the intrados wall, and wherein the intrados cavity covers only the upstream feed conduit and the median portion.
In another prior art, Paquin (U.S. Pre-Grant Publication No. 2018/0073373) teaches wherein an intrados cavity extends over a length of both the upstream feed conduit and the median portion along the intrados wall (lateral cavity 26 extending along cavities 20 and 22; figure 6). However, Paquin does not teach wherein the intrados cavity extends over an entire length of both the upstream feed conduit and the median portion along the intrados wall, and wherein the intrados cavity covers only the upstream feed conduit and the median portion.
In another prior art, Spangler (U.S. Patent No. 7,845,906) also teaches wherein an intrados cavity extends over a length of both the upstream feed conduit and the median portion along the intrados wall (circuit 260 extending along cavities 222 and 224; figure 5). However, Spangler also does not teach wherein the intrados cavity extends over an entire length of both the upstream feed conduit and the median portion along the intrados wall, and wherein the intrados cavity covers only the upstream feed conduit and the median portion.
No prior art of record sufficiently teaches the abovementioned allowable subject matter and therefore it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.

Claims 12 and 15-21 are also allowed by virtue of their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                            
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745